*605OPINION.
Murdock.:
The question involved in this appeal is whether the petitioner, making his return on the cash receipts and disbursements basis, should report in 1923, as taxable income for that year, the sum of $62,524.01, representing dividend checks mailed to him in December, 1922, and payable in 1922, but not physically received by him until 1923.
The petitioner contends that the amount in question is income for 1923, since that is the year in which he received it, and since he kept his books on the cash receipts and disbursements basis.
The respondent has taken the position that the amount in controversy should have been reported as income for 1922, because of section 201(e) of the Revenue Act of 1921, which reads as follows:
Sec. 201. (e) For the purposes of this Act, a taxable distribution made by a corporation to its shareholders or members shall be included in the gross income of the distributees as of the date when the cash or other property is unquali-fiedly made subject to their demands.
The respondent contends that as to this petitioner the dividends were unqualifiedly made subject to his demands not later than the dates when they were payable.
The Ways and Means Committee’s Report, No. 350, 67th Congress, 1st Session, at page 9 refers to this subsection as follows:
It further clarifies a minor obscurity in the present law by providing that a distribution made by a corporation to its shareholders shall be included in the gross income of the latter as of the date when the cash or other property is unqualifiedly made subject to their demands.
The Finance Committee of the Senate in its report, No. 275, 67th Congress, at page 10, stated in regard to this subsection—
Minor obscurities in the present law have been clarified by stating conclusively certain provisions which heretofore have been stated in presumptions. It is further provided that a taxable distribution shall be included in the gross income of the distributees as of the date when the cash or other property is unqualifiedly made subject to their demands, which is in accord with the decisions of the Courts and is well established in departmental practice.
The Commissioner’s Regulations 45 related to the Revenue Act of 1918 and contains article 54, entitled “ Examples of constructive receipt,” which reads in part as follows:-
Where interest coupons have matured, but have not been cashed, such interest payment, though not collected when due and payable, is nevertheless available *606to the» taxpayer and should therefore be included in his-gross income for the year during which the coupons matured. * * * Dividends on corporate stock are subject to tax when set apart for the stockholder, although not yet collected by him. See section 201 of the statute and articles 1641-1549. * * *
Article 1541 referred to is entitled “Dividends” and purports to be a definition. It reads in part as follows:
The mere declaration of a dividend is not a distribution. Dividends are income and are taxed at the rates for the year in which paid, regardless of when the earnings or profits out of which they were paid were accumulated.
Section 213 of the Revenue Act of 1921 defines gross income and contains the following sentence:
The amount of all such items (except as provided in subdivision (e) of section 201) shall be included in the gross income for the taxable year in which received by the taxpayer, unless, under methods of accounting permitted under subdivision (b) of section 212, any such amounts are to be properly accounted for as of a different period; * * *
Section 212(b) of the 1921 Act provides:
The net income shall be computed upon the basis of the taxpayer’s annual accounting period * * * in accordance with the method of accounting regularly employed in keeping the books of such taxpayer * * *.
Even in the light of the above reports, of the portions of the regulations quoted, and of the decisions of the courts which have come to our attention, several different meanings can be deduced from a consideration of the pertinent provisions of the entire Act.
Up to the time of the passage of this Act it had been generally recognized that the cash receipts and disbursements method of reporting income was a proper method under the revenue acts. Any other method of accounting regularly employed by a taxpayer which clearly reflected the income of the taxpayer was also recognized as a proper one for the purpose of the income-tax return. The revenue acts, the decisions of the courts, and thtf decisions of this Board have consistently required that the method of reporting income should clearly reflect income for the period reported.
If Congress intended to provide by the passage of section 201(e) that dividends should be reported only in the year when payable, as contended by the respondent, it would in effect have abolished the requirement that income of the period should be clearly reflected in the method of reporting it. This is true because the section is general in its application and if “ unqualifiedly subject to their demands ” means payable, it requires one on the cash receipts and disbursements basis to report his income from dividends when they are payable but not received, and just as surely requires one using a form of the so-called accrual method to refrain from accruing his income from dividends until the year in which they are payable.. In *607each case there would be a distortion of income if judged by the previously well-recognized principles of correctly reporting income. See Dodge & Bloomer v. United States (Court of Claims, decided April 4, 1927).
In this connection see also the case of Archer Maynard Campbell v. Commissioner, 6 B. T. A. 60. The question involved was whether a dividend declared by a corporation in December, 1922, payable January 1, 1923, was income to the petitioner, a stockholder, for the calendar year 1922 or 1923. The Board held that the dividend was income for the year 1922 and said:
Petitioner consistently kept bis books and rendered bis returns upon tbe accrual basis. Wlien tbe directors of tbe Glamorgan Pipe & Foundry Co., of wbieb be was chairman, by appropriate resolution in December, 1922, declared tbe cash dividend, petitioner accrued bis proportion thereof upon bis books as income and reported the same in bis income-tax return for tbe year 1922. It is not claimed by tbe Commissioner and there is nothing to indicate that tbe method of accounting employed by petitioner in keeping bis books of account, in accordance with which bis return was filed, did not clearly reflect bis income. We therefore approve tbe petitioner’s treatment of tbe dividend as income in 1922.
If Congress intended “ unqualifiedly subject to their demands ” to be synonymous with “ payable ” and that section 201 (e) should apply to all dividends no matter by what method the distributee regularly reported his income, then the above decision is wrong.
In the case of Archer L. Kent v. Commissioner, 6 B. T. A. 614, the Board held that the petitioner should report as income for 1923, dividends declared and payable in 1923, .but not received by him until 1924. In that case, however, the parties expressly stipulated that “ of the total dividends declared, the amount of $7,464.79 was payable on December 31, 1928, and was unqualifiedly subject to the taxpayer's demand on that date.” Because of this stipulation this latter case has no effect on the ruling in the earlier Campbell case.
Neither the two regulations of the Commissioner, nor the Act itself mentions the word “ payable ” and we do not believe that Congress intended any such dogmatic, narrow construction as this to be placed upon these words. The two regulations of the Commissioner are worded differently. One says dividends “ are subject to tax when set apa/rt for the stockholder, although not yet collected by him.” The other says “ dividends are income and are taxed at the rates for the year in which paid.” A dividend is not paid when the check for it is placed in the mail unless the distributee has authorized such method of payment, Thairlwall v. Great Northern Railway Co., 2 K. B. 509 (1910), and yet the money may have been set apart for the stockholder. If Congress intended to clear up this minor obscurity by enacting section 201(e) as a definition of constructive receipt of dividends we .can readily understand the *608reference to this section in section 213. It should then be applied generally wherever receipt is material in reporting income from dividends. One reporting on the cash receipts basis who had in his hand a coupon due in December, is required by regulations to report the money to be received from it as income of that year even though he does not cash it until the following year. Similarly, one who can receive his dividends in December, should not be allowed to turn his back on them until the following year.
Let us examine section 201(e) with this possible intent in mind. “ Unqualifiedly ” means absolutely and completely, without any qualification and not restricted by any reservation. When the day for payment arrives the dividend is subject to the demand of the stockholder (see Cook on Corporations, 8th Ed., vol. II, §§ 541 et seq. and cases there cited), but is it unqualifiedly so ?
After a dividend has been declared the directors of a corporation have the power to fix the place, manner, and means of payment with only such limitations as reason and good faith with the stockholders may require. Richter & Co. v. Light, 97 Conn. 364; 116 Atl. 600; Hyams v. Old Dominion Copper Mining & Smelting Co., 82 N. J. Eq. 507; 89 Atl. 37 (aff'd. 83 N. J. Eq. 705; 92 Atl. 588); Thairlwall v. Great Northern Railway Co., supra.
In the Thairlwall case, which has been cited with approval by courts in this country, the question was whether the mailing of a dividend check constituted payment of the dividend. Lord Coleridge, J., in his opinion wrote:
The next point is whether the posting of the warrant to the registered address was payment. To establish this it is necessary to prove either a request to pay by such means or an agreement that payment shall be thus made. Where there has been such a request payment is made by proof of posting although the cheque never is received, being stolen in transit: (Norman v. Ricketts, sup.) * * * Whether it was within their [directors’] power to declare the mode of payment seems to me a question which can only be answered in the affirmative.
If they decide to mail every stockholder a check on the day the dividend is payable, as is done by most corporations, is this unreasonable ? The petitioner in this case was a stockholder in many widely separated corporations. What could he do to prevent each of them from sending him a check instead of paying him the cash on the 30th or 31st of December? If he could not have gotten all of his cash on that day how can we say that it was unqualifiedly subject to his demand ? It may be that if he had gone to any one of these corporations on December 31st and had demanded his dividend, he could have gotten it. But it is just as probable and reasonable to believe that the corporation would have told him that checks were being mailed and no exceptions would be made. Would not his *609demand have been subject to this reasonable restriction? And in any event he could not have been in nine widely separated places on the same day.
In the present case we have an individual taxpayer who consistently reported and computed his income on the cash receipts and disbursements basis, which was the method of accounting regularly employed in keeping his books, who was an ordinary stockholder in widely separated corporations, and who made no effort to report his income in any other than the regular and reasonable way. In his system of reporting income the date of receipt was material and we think that the words of section 201(e) mean that he must report these dividends in the 3?ear 1923, when for the first time he could have gotten his money if he had wanted it, or, in other words, as of the day when in the ordinary and regular course of business he should have received the dividends. He did exactly as the Act required.
Reviewed by the Board.
Judgment will be entered in accordance with the foregoing opinion after notice of W days, under Rule 50.
Marquette, MorRts, Arundell, Van Fossan, and Sieekin dissent.